Citation Nr: 0921957	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected scars of the anterior and superior 
aspects of the right knee.  

2.  Entitlement to an initial compensable disability rating 
for service-connected left knee strain.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected limitation of flexion of the 
left knee.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted the above claims.

In April 2009, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.


FINDINGS OF FACT

1.  The Veteran's scars of the anterior and superior aspects 
of the right knee is not manifested by any observable 
symptoms; they are not deep, unstable or painful on 
examination and do not exceed areas of 144 sq. inches. 

2.  The Veteran's left knee strain is not manifested by 
slight subluxation or lateral laxity.

3.  Although some functional loss is present, the medical 
evidence of record does not demonstrate left knee limitation 
of flexion to 30 degrees or any compensable limitation of 
extension. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scars of the 
anterior and superior aspects of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2008).

2.  The criteria for a compensable disability rating for left 
knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2008).  

3.  The criteria for a disability rating greater than 10 
percent for limitation of flexion of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5260 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate, staged, ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

A.  Scars of the anterior and superior aspects of the right 
knee

In a November 1992 rating decision, service connection was 
granted and a 10 percent rating assigned for right anterior 
cruciate ligament reconstruction.  In the June 2005 rating 
action on appeal, the RO granted service connection for scars 
of the anterior and superior aspects of the right knee and 
assigned an initial noncompensable evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7805.  

The Board notes that the applicable rating criteria for skin 
disorders, found at 38 C.F.R. § 4.118, were amended effective 
in October 2008.  However, the October 2008 revisions are 
applicable to applications for benefits received by VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  In this case the Veteran filed his claim in 
August 2004.  Although the RO considered the revised rating 
criteria in the February 2009 supplemental statement of the 
case, only the pre-October 2008 version of the schedular 
criteria is applicable in this case.

Under the DC 7805, scars may be evaluated on the basis of any 
related limitation of function of the body part that they 
affect.  The Board finds that an increased rating is not 
warranted under that DC 7805 because the Veteran is currently 
in receipt of a separate ratings for limitation of motion of 
the right knee.  To assign two, separate compensable ratings 
solely based on painful and limited motion under two separate 
diagnostic codes (i.e., under DCs 7805 and 5260) would 
constitute pyramiding and would be contrary to 38 C.F.R. § 
4.14. 

During the December 2001 VA medical examination, physical 
examination showed a well-healed scar medial to the right 
knee measuring 8 cm and a well-healing superior lateral scar 
measuring 2 cm.  Range of motion of the right knee was 0 to 
130.  There was tenderness around the superior lateral aspect 
of the right knee, no fluid, and slight crepitus with 
flexion.  During VA treatment in December 2003, the Veteran's 
right knee surgical scar was reported as well-healed.  In 
March 2003, the Veteran was afforded another VA examination, 
which showed a 9 cm by 1 cm surgical scar on the anterior 
right knee and a 3 cm by 2 cm vertical scar over the superior 
lateral right knee.  Both scars were reported as level, 
nontender, disfiguring, without ulcerations, adherence, 
instability, tissue loss, keloids, hyperpigmentation, 
abnormal texture, limitation of motion, or burn scars.  They 
were hypopigmented, but less than 6 square inches.  The 
January 2008 VA examination revealed a level vertical 
surgical scar over the central right knee measuring 10 cm by 
1.5 cm that was hypopigmented of less than six square inches.  
There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hyperpigmentation, or abnormal texture 
observed.  The September 2008 VA examination report stated 
that the Veteran had an 8 cm anterior scar and orthoscopic 
holes that were well-healed, nontender, not raised, and not 
adherent to the subcutaneous structures.  The Veteran did 
have mild parapatellar swelling with some tenderness, but he 
had no swelling or tenderness in the medial or lateral aspect 
of the joint.  The evidence of record shows that the 
Veteran's right knee is symptomatic; however, there have been 
no symptoms attributed to the surgical scars.  

As shown above, the scars are well-healed.  Although the 
December 2001 VA examination report stated that the Veteran 
had tenderness around the superior lateral aspect of the 
right knee, this was not clearly attributed to the scar.  In 
addition, subsequent examinations reported the right knee 
scars as asymptomatic.  Furthermore, although the March 2003 
VA examination report stated that the Veteran's right knee 
scars were disfiguring, they do not meet the measurement 
requirements under Diagnostic Code 7802 for a compensable 
rating.  38 C.F.R. § 4.118.  As such, a higher disability 
rating is not warranted under Diagnostic Code 7805 or any 
other code regarding scars.  

The Board has considered other relevant DCs, but finds that 
there is no objective evidence that the Veteran's scars are 
painful to warrant application of DC 7804 (scars, 
superficial, painful on examination).  There is no evidence 
that the scars exceed six square inches to warrant 
application DC 7801 (scars, other than head, face, or neck, 
that are deep or that cause limited motion).  Likewise, there 
is no evidence that the Veteran's scars occupy an area of 144 
square inches or greater to warrant application of DC 7802 
(scars, other than head, face, or neck, that are superficial 
and do not cause limited motion).  There is no evidence to 
show that the Veteran's scars are unstable to warrant 
application of DC 7803 (scars, superficial, unstable).  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence). 

Accordingly, an increased rating is not warranted.  As the 
preponderance of the evidence is against a higher rating, the 
doctrine of the benefit of doubt is not for application.  38 
U.S.C.A. § 5107(b).

B.  Left knee strain and limitation of flexion of the left 
knee

During the June 2005 rating decision, the RO granted service 
connection for left knee strain as secondary to the service-
connected right knee disability and for limitation of flexion 
of the left knee as secondary to the left knee strain.  The 
RO assigned a noncompensable rating for left knee strain 
under DC 5257 and an additional 10 percent disability rating 
for limitation of flexion under DC 5260.  

In order to receive a compensable rating under Diagnostic 
Code 5257, the Veteran must have slight recurrent subluxation 
or lateral instability.  During the March 2005 VA 
examination, the Veteran complained of having pain while 
walking and difficulty bending.  Drawer test and McMurray's 
test of the left knee were within normal limits.  VA 
treatment shows that in August 2005, the Veteran was found to 
have mild instability in valgus stress, mild 
anterior/posterior instability, and pain with McMurray's test 
consistent with ACL and MCL tear.  In April 2006, the Veteran 
was again found to have mild instability to valgus stress and 
pain with McMurray's test.  During the January 2008 VA 
examination, the Veteran reported that his knee gave out 
while standing and locking.  Physical examination revealed no 
subluxation or instability following several tests.  A 
September 2008 VA examination report shows that the Veteran 
complained only of having pain, swelling and some tightness 
in the posterior aspect of the knee, which the examiner found 
was probably due to a Baker's cyst in the left knee.  
Physical examination showed no laxity of the medial or 
lateral collateral ligaments, negative Drawer sign and 
negative McMurray's sign.  Although during VA treatment in 
August 2005 and April 2006 the Veteran appeared to have some 
instability, the VA examinations conducted before and after 
that treatment shows that the Veteran did not have 
subluxation or lateral instability.  These examinations were 
based on a complete physical examination and are found to be 
persuasive evidence regarding the Veteran's physical 
condition.  Based on the medical evidence of record, the 
Board finds the Veteran's overall disability picture of the 
left knee does not support a finding of mild instability.  
Therefore, a higher rating under Diagnostic Code 5257 is not 
warranted.  

The Veteran was also assigned a 10 percent rating under 
Diagnostic Code 5260, which rates the knees based on 
limitation of flexion.  The Diagnostic Codes that focus on 
limitation of motion of the knee are 5260 and 5261.  Normal 
range of motion of the knee is to zero degrees extension and 
to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent rating will be 
assigned for limitation of flexion of the leg to 45 degrees; 
a 20 percent rating will be assigned for limitation of 
flexion of the leg to 30 degrees; and a 30 percent rating 
will be assigned for limitation of flexion of the leg to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for the left 
knee disability based on limitation of motion.  The Veteran 
has not shown any limitation of extension in that his 
extension has been 0 degrees during VA treatment and VA 
examinations.  See VA treatment reports dated August 2005 and 
April 2006; VA examination reports dated December 2001, March 
2005, January 2008, and September 2008.  He has limitation of 
flexion, but it has been, at worst, limited to 80 degrees, 
which would not warrant a 10 percent evaluation under 
Diagnostic Code 5260.  See VA treatment report dated August 
2005; 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  During VA treatment and VA examinations, the Veteran 
did exhibit painful motion and limitation of motion with pain 
following repetitive use.  However, a higher rating is not 
warranted as the RO already contemplated the additional 
limitation of function based on pain in assigning the current 
10 percent rating.  Therefore, DeLuca standards have already 
been considered in this case and are reflected in the 
disability rating assigned for limitation of flexion, without 
which the current rating would not have been warranted.  

In order to warrant an evaluation in excess of 10 percent 
based upon limitation of motion there must be the actual or 
functional equivalent of limitation of flexion to 30 degrees 
or the actual or functional equivalent of limitation of 
extension to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  The Veteran's range of motion, as stated 
above, has been, at worst, 0 to 80 degrees.  Such limitation 
of motion is not sufficient to warrant a rating higher than 
10 percent under Diagnostic Code 5260.

The Board has considered whether an additional or higher 
rating would be available under other DCs.  However, there is 
no evidence of ankylosis of the knee (DC 5256), or impairment 
of the tibia and fibula (DC 5262).  Therefore, these 
Diagnostic Codes are not applicable.  

The medical evidence shows that the Veteran has been recently 
diagnosed as having arthritis in his left knee based on x-ray 
findings.  Diagnostic Code 5003, the diagnostic code used to 
evaluate arthritis, states that degenerative arthritis 
established by radiologic findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved. Where 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  The Veteran is currently 
in receipt of a 10 percent disability based on limitation of 
flexion of the left knee.  Therefore, a higher rating under 
Diagnostic Code 5003 is not warranted based on arthritis.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and they must be denied.

Extraschedular consideration

During the September 2008 VA examination, the Veteran stated 
that he was a truck driver, but was unable to perform at this 
job due to his knee and he was looking for other employment.  
Thus, the Board will consider whether referral for 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is 
warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008). 

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
right knee scars or left knee disabilities.  The competent 
medical evidence of record shows that his left knee 
disability is primarily manifested by pain, tenderness and 
limitation of motion.  Many of the applicable diagnostic 
codes used to rate the Veteran's disability provide for 
ratings based on limitation of motion.  See DCs 5260, 5261.  
The effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The right knee scars 
are not shown to be painful tender and the area of the scars 
has been considered.  Thee applicable diagnostic codes used 
to rate scars contemplate the findings and complaints noted.  
The effects of the Veteran's disabilities have been fully 
considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary 
at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Complete notice in accordance with Vazquez-Flores v. Peake,22 
Vet. App. 37 (2008) was sent in August July 2008 and the 
claims were readjudicated in a February 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333,

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran 
examinations, and obtained medical opinions as to the 
etiology and severity of his disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an initial compensable disability rating for 
service-connected scars of the anterior and superior aspects 
of the right knee is denied.  

Entitlement to an initial compensable disability rating for 
service-connected left knee strain is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected limitation of flexion of the 
left knee is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


